                     Case 15-19606    Doc 61    Filed 11/14/18     Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MARYLAND
                                   Greenbelt Division

In Re:                                              *
                                                    *
Jose J. Vasquez                                     *    Case No. 15-19606 TJC
                                                    *    Chapter 13
         Debtor.                                    *


                         MOTION TO DISMISS CHAPTER 13 CASE

          COMES NOW the Debtor, Jose J. Vasquez, by undersigned counsel, and files this

Motion to Dismiss Chapter 13 Case, pursuant to 11 U.S.C. § 1307(b), and in support thereof

states as follows:

   1. The Debtor filed a voluntary petition for relief under Chapter 13 of Title 11,

         United States Code, on July 9, 2015.

   2. The Debtor will be dealing with creditors outside of bankruptcy.

   3. The Order Confirming the Chapter 13 Plan was entered on October 4, 2016.

   4. As the present case has not been converted, the debtor is permitted to dismiss his case as

         of right under 11 U.S.C. § 1307(b).

         WHEREFORE, the Debtor respectfully request that this Court enter an Order

         dismissing his Chapter 13 case.

                                                    Respectfully submitted,

                                                    /s/ Craig W. Stewart
                                                    Craig W. Stewart (15113)
                                                    Laura Margulies & Associates, LLC
                                                    6205 Executive Blvd.
                                                    Rockville, Maryland 20852
                                                    (301) 816-1600
                                                    Email: craig@law-margulies.com
                                                    Attorney for the Debtor
                  Case 15-19606       Doc 61     Filed 11/14/18     Page 2 of 2




                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 14th day of November, 2018, I reviewed the Court's CM/ECF

system and it reports that an electronic copy of the foregoing Motion to Dismiss Chapter 13 Case

will be served electronically by the court's CM/ECF system on the following:

       Timothy P. Branigan, Chapter 13 Trustee
       cmecf@chapter13maryland.com

       I hereby further certify that on this 14th day of November, 2018, a copy of the Motion to

Dismiss Chapter 13 Case was also mailed first class mail, postage prepaid to all creditors listed

on the attached creditor matrix.

                                                        /s/ Craig W. Stewart
                                                        Craig W. Stewart
